DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the request for continued examination filed 4/23/2021 and the amendment and response filed 4/12/2021. Claims 1-7,10 and 19-27 are pending in the application. Claims 1,3,7,10,20-24 and 27 were amended and claims 8-9 and 11-18 were previously canceled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,3,10, 22-24,27 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: .    
vacuum drying the vacuum dried citrus fiber with a solvent comprising water to remove the solvent; and 
recovering modified citrus fiber from the solvent comprising water.
The claimed “solvent comprising water to remove the solvent followed by “recovering modified citrus fiber from the solvent comprising water “ is confusing. 
	Claim 27 recites “vacuum drying the vacuum dried citrus fibers is carried out with the water at a temperature of 95°C for 4 hours” in further limiting the method steps in claim 1. However, claim 1 recites “a solvent comprising water”. There is insufficient antecedent basis for the claimed “the water”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10 and 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarr et al. (WO 94/27451 A1) in view of Passarelli et al. (WO2006/033697A1) and further in view of Lundberg (US 2004/0086626 Al) as evidenced by Bernardin (US 3,658,790), and further in view of van Der Lee et al. (WO 97/33688 Al).
Regarding claims 1, 2, 4-7 and 19-27, Tarr discloses a method of preparing a thickener comprising fiber from citrus pulp. Tarr defines citrus pulp as “citrus fruit structures which comprise juice vesicles or juice sacs of the orange or other citrus fruits, including rag membrane, albedo and peel” (page 4 lines 5-7). 
In the method in Tarr, a slurry of citrus pulp with water (therefore hydrated fiber as claimed) is heated at a temperature of about 70 deg. C to 180 deg. C, for at least about 2 minutes (e.g. see page 6 lines 7-36), followed by homogenization at a pressure of about 100 bar to about 1000 bar (e.g. see page 8 lines 1-10) encompassing or overlapping the homogenization pressure ranges claimed and with at least two passes through a homogenizer as recited claimed (e.g. see page 8 lines 28-37), thereby teaching the limitation “treating the hydrated citrus fiber  to obtain homogenized citrus fiber” as claimed. Applicant has not shown the criticality of  the shorter heating time or any unexpected advantages of bleaching a fiber, as bleaching is routinely done in the art to obtain a fiber with targeted color characteristics. These modifications are therefore considered obvious absent evidence to the contrary. 
Tarr does not specifically disclose washing the homogenized citrus pulp with an organic solvent. Passarelli however discloses that optionally water washed citrus pulp is subjected to washing with an organic solvent to remove, color, flavor, sugar acids, odor compounds followed by desolventizing and drying as instantly claimed (e.g. see claim 1, [0007]). As an organic solvent washing step removes components such as color, flavor, sugar acids, odor compounds from a citrus pulp in preparing citrus fiber for functional applications in food products in which such components may be undesirable, and both Tarr and Passarelli disclose making fiber ingredients for direct application in food products, it would have been obvious to one of ordinary skill in the art to modify a method in Tarr with a solvent treatment step of homogenized citrus pulp, with a reasonable expectation of success. Tarr discloses that homogenized pulp can be added to beverages to achieve improved mouthfeel and viscosity. It would have been obvious to one of ordinary skill in the art to apply the solvent treatment step after homogenization to ensure that color, flavor, sugar acid and odor compounds with a reasonable expectation of successfully producing a fiber product with desired organoleptic properties for beverage applications. a step of homogenization prior to desolventization and drying is disclosed in Tarr as the comminution step occurs during homogenization. Tarr, (page 9 line 18) teaches comminution in a colloid mill during a homogenization step to produce particles of particle size in the range of 5 to 200 micrometers. 
Passarelli discloses steps of feeding the solvent washed fiber through a screw press to remove liquids [0026] followed by desolventization to remove solvent and water and drying, wherein steam may be used to remove solvent [0027].  Passarelli does not disclose level of dry solids in pressed fiber and desolventizing and drying conditions. Lundberg (e.g. see Example 11) however discloses advantageously applying solvent drying to displace water from a wet fiber having 30% solids content followed by solvent removal to obtain fibers with desired viscosity characteristics. One would experimentally optimize the amount of solvent needed and the time of contact with a reasonable expectation of success. One of ordinary skill in the art would know that solvent drying unlike evaporative drying preserves the structure of cellulose fibers and retains the swelling capability (for example, see Bernardino column 2 lines 53-56). It would have been obvious to one of ordinary skill in the art to apply the claimed steps to prepare a dried fiber product with desired properties with a reasonable expectation of success, based on known information from the art as above. 
Vacuum drying with a solvent comprising water is interpreted as water in the form of steam.  Lundberg discloses mixing a wet fiber with solvent to displace moisture, and Passarelli discloses desolventizing with steam.  Performing the desolventizing step under vacuum is considered an obvious modification to avoid heat damage to sensitive components as is routinely done in drying food materials. 
Regarding claim 3, modified Tarr is considered to produce a fiber product with viscosity properties as claimed.
Regarding the limitation of “bleaching agent ” in claim 1 and “processing aid” in claim 10,  As detailed above, modified Tarr is directed to method steps as claimed, but does not specifically disclose adding a processing aid selected from the group consisting of enzymes, acids, bases, hydrocolloids, vegetable fiber, bleaching agents. However, Van Der Lee discloses a citrus fiber material (page 2 line 16) that can be treated to have a high water absorption capacity, be biodegradable, food-grade and neutral in taste and flavor, the modification being effected by using enzyme treatment, acid treatment, base treatment, peroxide (bleach) treatment, or thermal treatment to obtain specific properties. A treatment with bleach is generally known to reduce or remove coloring in the fiber producing a lighter colored fiber. It would have been obvious to one of ordinary skill in the art based to mix one or multiple processing aids with peel before a homogenization and solvent treatment step, with a view to either help separate fiber-containing fraction from peel or to modify a fiber product, or modify fiber properties, such as appearance, with a reasonable expectation of success.
No unexpected advantages of  the bleaching agent or processing aid are provided.    Therefore, it is considered that no unexpected changes in properties in the fiber material are effected.  The added materials are broadly interpreted to assist in the implementation of subsequent processing steps (manufacturing aid). The citrus fiber in the current invention is claimed for example, to be obtained from citrus pulp, citrus peel, citrus rag and combinations thereof. Each of these sources and combinations thereof are expected to yield hydrated fibrous materials with different physical properties such as pH, texture and color.  It  would have been  within the technical knowledge of one of ordinary skill in the art to apply known treatments (processing aids), as needed,  to change the pH to a desired value, sufficiently soften the hydrated fiber,  and/or remove unwanted components such as color by adding  one or more of acid, base, enzyme, bleaching agents,  and hydrocolloids; to obtain a hydrated  fiber raw material with desired physical characteristics and flow properties, for homogenization in a selected homogenization means, with a reasonable expectation of success. 
Regarding the limitation of milling time, drying time for a milled fiber and drying time for a first vacuum dried fiber in claims 25-27, absent a showing of the criticality of the claimed time periods, it is considered that the time periods are selected to achieve a desired particle size and moisture content in a fiber product, which is experimentally determinable.  Regarding the temperature of 95 deg. C for water under vacuum, as previously indicated, the water is considered to be in the form of steam. 
Claims 1-7, 10 and 19-27 are therefore prima facie obvious in view of the art.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4-7, 10 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of copending Application No. 15/882,533.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods of treating a citrus fiber by similar method steps to produce fiber products having modified properties 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant’s arguments have been considered, and are partially persuasive. The rejection of claims under 35 USC 112 is withdrawn. However, amended claims 1 and 27 present new grounds for rejection, as detailed in the current office action.
Applicant’s arguments in view of amended heating temperature and time for a bleached fiber during processing are not persuasive for the reasons provided in the current office action.
For these reasons, applicant’s arguments are not completely persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793